The appellant was convicted in the Criminal District Court of Dallas County for negligently killing one M. G. Harris by running over him with an automobile and his punishment assessed at one year in the county jail.
The record is before us without a statement of facts or bills of exception. The indictment correctly charges the offense and the court *Page 511 
properly charged the law applicable thereto. There being no error shown in the record, the judgment of the trial court is accordingly affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.